DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 12/17/2019 and 5/13/2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
3.	The drawings were received on 12/17/2019.  These drawings are acceptable.
Election/Restrictions
4.	Applicant's election of Group I (claims 1-10) in the reply filed on 3/4/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Therefore, claims 1-10 are examined on the merits.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yumiya (JP 2008218072 A) in view of Margiott (US 6365291 B1).
Regarding claim 1, Yumiya discloses a fuel cell reactant flow control valve assembly, comprising a pneumatic valve (50) configured to allow reactant flow when the pneumatic valve is in an open condition and to prevent reactant flow when the pneumatic valve is in a closed condition.  Yumiya teaches a control valve (41) that allows a pressure of the reactant to provide pneumatic pressure to maintain the pneumatic valve in the open condition. Yumiya further teaches that the control valve (41) (in combination with controller and compressor) controls the pneumatic pressure reservoir to control a rate at which the pneumatic pressure decreases and a rate at which the pneumatic valve changes from the open condition to the closed condition [Fig. 1-2; paragraph 0017-0039]. Yumiya teaches venting the pneumatic pressure reservoir with the control valve (41) in combination with valve (23) not alone with control valve (41). However, it is known in the art to utilize a three-way valve for controlling venting fluid as taught by Margiott [Fig. 2; column 13, line 33-63]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing three-way valve in order to have an easy and cost effective control solution.
Regarding claim 2, Yumiya teaches a pressure reservoir (44) associated with the control valve (50), the pressure reservoir providing the pneumatic pressure based on being pressurized by the pressure of the reactant [Fig. 1; paragraph 0019-0030].
Regarding claim 3, Yumiya teaches that the pressure reservoir (44) is coupled to an actuator (50a) of the pneumatic valve (50); the actuator of the pneumatic valve includes a piston (combination of a valve rod 57, a drive plate 55 connected to a diaphragm 54) that is biased in a first direction to urge the pneumatic valve into the closed condition; and the pneumatic pressure of the reservoir moves the piston in a second direction to urge the pneumatic valve into the open condition [Fig. 1; paragraph 0022-0023].
Regarding claims 4-5, Yumiya teaches that the control valve (41) has a first condition that allows pressurized reactant to flow into the pressure reservoir and the control valve has a second condition that isolates the pressure reservoir from the pressurized reactant and vents pressurized reactant from the pressure reservoir [Fig. 1-2; paragraph 0021, 0024-0026, 0031, 0033-0034, 0036-0037]. Margiott teaches that a control valve can be a three-way valve which can be used for filling the pressure reservoir (44) and also for venting it. And it is obvious that the rate at which the pneumatic valve changes from the open condition to the closed condition depends on a flow rate of the second condition (venting) of the control valve.
Regarding claim 6, Yumiya teaches that a supply conduit (27, 29) configured to carry reactant and wherein the pneumatic valve (50) is situated to control whether reactant flows through the supply conduit to a fuel cell (13), and the control valve (41) is coupled to a branch (39) of the supply conduit (27) upstream of the pneumatic valve (50) [Fig. 1].

9.	Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margiott (US 6365291 B1) in view of Yumiya (JP 2008218072 A).
Regarding claim 7, Margiott discloses a fuel cell power plant (10, 140) comprising a cell stack assembly including a plurality of fuel cells (12) [Abstract; Fig. 1-2].
Fuel cell power plants are well-known and are commonly used to produce electrical energy from reducing and oxidizing fluids to power electrical apparatus such as apparatus on-board space vehicles. In such power plants, a plurality of planar fuel cells are typically arranged in a stack surrounded by an electrically insulating frame structure that defines manifolds for directing flow of reducing, oxidant, coolant and product fluids. Each individual cell generally includes an anode electrode and a cathode electrode separated by an electrolyte. A reactant or reducing fluid such as hydrogen is supplied to the anode electrode, and an oxidant such as oxygen or air is supplied to the cathode electrode [ column 1, line 12-25]. An oxidant blower (38) may be positioned on the oxidant passage( 24), such as on the first extension (26) thereof, to variably flow the gaseous oxidant stream into the fuel cell (12) [column 6, line 55-58].
Margiott remains silent about a fuel cell reactant flow control valve assembly as claimed. However, Yumiya discloses a fuel cell system (11) comprising fuel cell (13) comprising a supply conduit (27, 29) coupling the pressurized source of reactant fluid to the fuel cell, a pneumatic valve (50) between the pressurized source of reactant fluid and the fuel cell (13), the pneumatic valve (50) having an open condition that allows reactant fluid to flow to the fuel cell (13) and a closed condition that prevents reactant fluid from flowing to the fuel cell (13). Yumiya teaches a pressure reservoir (44) that receives pressurized reactant fluid from the pressurized source of reactant fluid through the line (39). Yumiya teaches that the pressure reservoir (44) providing pneumatic pressure to maintain the pneumatic valve (50) in the open condition; and a control valve (41) between the pressurized source of reactant fluid and the pressure reservoir (44). 
Yumiya further teaches that the control valve (41) (in combination with controller and compressor) controls a rate of release of the pneumatic pressure from the pressure reservoir to thereby control a rate at which the pneumatic valve (50) moves from the open condition into the closed condition [Fig. 1-2; paragraph 0017-0039]. Yumiya teaches venting the pneumatic pressure reservoir with the control valve (41) in combination with valve (23) not alone with control valve (41). However, it is known in the art to utilize a three-way valve for controlling venting fluid as taught by Margiott [Fig. 2; column 13, line 33-63]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing three-way valve in order to have an easy and cost effective control solution.
Regarding claim 8, Yumiya teaches that the pressure reservoir (44) is coupled to an actuator (50a) of the pneumatic valve (50); the actuator of the pneumatic valve includes a piston (combination of a valve rod 57, a drive plate 55 connected to a diaphragm 54) that is biased in a first direction to urge the pneumatic valve into the closed condition; and the pneumatic pressure of the reservoir moves the piston in a second direction to urge the pneumatic valve into the open condition [Fig. 1; paragraph 0022-0023].
Regarding claims 9-10, Yumiya teaches that the control valve (41) has a first condition that allows pressurized reactant to flow into the pressure reservoir and the control valve has a second condition that isolates the pressure reservoir from the pressurized reactant and vents pressurized reactant from the pressure reservoir [Fig. 1-2; paragraph 0021, 0024-0026, 0031, 0033-0034, 0036-0037]. Margiott teaches that a control valve can be a three-way valve which can be used for filling the pressure reservoir (44) and also for venting it. And it is obvious that the rate at which the pneumatic valve changes from the open condition to the closed condition depends on a flow rate of the second condition (venting) of the control valve.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/           Primary Examiner, Art Unit 1723